


Exhibit 10.2

 

NONCOMPETITION AGREEMENT

 

In recognition of the critical role that you will play as a senior executive
with International Business Machines Corporation (“IBM”) and in recognition of
your access to IBM Confidential Information by virtue of this position, and
further as consideration for being hired as a senior executive, any awards to be
granted to you under an International Business Machines Corporation Long-Term
Performance Plan (“LTPP”), your appointment to and/or membership on the Growth
and Transformation Team (“G&TT”), and/or for other good and valuable
consideration, you (“Employee” or “you”) agree to the terms and conditions of
this Noncompetition Agreement (this “Agreement”) as follows:

 

1.                                      Covenants.

 

(a)         You acknowledge and agree that your appointment to or continued
membership on the G&TT and/or the compensation that you will receive in
connection with this Agreement, including any equity awards, cash and other
compensation, is consideration both for your work at IBM and for your compliance
with the post-employment restrictive covenants included in this Paragraph 1 of
this Agreement.

 

(b)         You further acknowledge and agree that: (i) the business in which
IBM and its affiliates (collectively, the “Company”) are engaged is intensely
competitive and that your employment by IBM and membership on the G&TT require
that you have access to, and knowledge of, IBM Confidential Information,
including IBM Confidential Information that pertains not only to your business
or unit, but also to the Company’s global operations; (ii) you are given access
to, and develop relationships with, customers of the Company at the time and
expense of the Company; and (iii) by your training, experience and expertise,
your services to the Company are, and will continue to be, extraordinary,
special and unique.

 

(c)          You acknowledge and agree that: (i) the disclosure of IBM
Confidential Information would place the Company at a serious competitive
disadvantage and would do serious damage, financial and otherwise, to the

 

--------------------------------------------------------------------------------


 

business of the Company; and (ii) you will keep in strict confidence, and will
not, directly or indirectly, at any time during or after your employment with
IBM, disclose, furnish, disseminate, make available or use, except in the course
of performing your duties of employment, any IBM Confidential Information or any
other trade secrets or confidential business and technical information of the
Company’s customers or vendors, without limitation as to when or how you may
have acquired such information.

 

(d)         You further acknowledge and agree (i) that IBM Confidential
Information, whether reduced to writing, maintained on any form of electronic
media, or maintained in your mind or memory and whether compiled by the Company,
and/or you, is owned by the Company, derives independent economic value from not
being generally known to, or readily ascertainable through proper means by,
others who can obtain economic value from its disclosure or use, and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy of such information; (ii) that IBM Confidential Information therefore
constitutes a trade secret of the Company; and (iii) that any retention and use
of such information by you during or after your employment with IBM (except in
the course of performing your duties and obligations to IBM) shall constitute a
misappropriation of the Company’s trade secrets.

 

(e)          You acknowledge and agree that during your employment with IBM and
for twelve (12) months following the termination of your employment either by
you for any reason, by IBM for “Cause,” or by IBM without Cause where IBM elects
to offer you severance payments in accordance with Paragraph 4 below, that:

 

(i)        you will not directly or indirectly within the “Restricted Area”
“Engage in or Associate with” (a) any “Business Enterprise” or (b) any
competitor of the Company, if performing the duties and responsibilities of such
engagement or association could result in you intentionally or unintentionally
using, disclosing, or relying upon IBM Confidential Information to which you had
access by virtue of your job duties or other responsibilities with IBM; and

 

2

--------------------------------------------------------------------------------


 

(ii)     you will not directly or indirectly solicit, for competitive business
purposes, any customer of the Company with which you were directly or indirectly
involved as part of your job responsibilities during the last twelve (12) months
of your employment with IBM.

 

(f)                                   Notwithstanding Paragraph 15 below, in the
event that California law is deemed by a court of competent jurisdiction to
govern this Agreement with respect to any Employee, the covenants contained in
Paragraphs 1(e)(i) and 1(e)(ii) will apply only to competition or solicitation
that involves the use or disclosure of the Company’s trade secrets, which you
acknowledge is IBM Confidential Information.

 

(g)                                  You further acknowledge and agree that
during your employment with IBM and for two (2) years following the termination
of your employment by either you or by IBM for any reason, you will not directly
or indirectly within the “Restricted Area,” hire, solicit or make an offer to,
or attempt to or participate or assist in any effort to hire, solicit, or make
an offer to, any employee of the Company to be employed or to perform services
outside of the Company. For purposes of this subsection 1(g), “employee of the
Company” includes any employee of the Company who worked within the Restricted
Area at any time in the 12-month period immediately preceding any actual or
attempted hiring, solicitation or making of an offer.

 

2.                                      Definitions.

 

(a)                                 For purposes of this Agreement, “Business
Enterprise” shall mean any entity that engages in, or owns or controls an
interest in any entity that engages in, competition with any business unit or
division of the Company in which you worked at any time during the three
(3) year period prior to the termination of your employment.

 

(b)                                 For purposes of this Agreement, a
“California Employee” shall mean an Employee who works and resides in the state
of California as of the date of execution of this Agreement and/or the date of
enforcement of a provision in this Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Agreement, “Cause”
shall mean, as reasonably determined by IBM, the occurrence of any of the
following: (i) embezzlement, misappropriation of corporate funds or other
material acts of dishonesty; (ii) commission or conviction of any felony, or of
any misdemeanor involving moral turpitude, or entry of a plea of guilty or nolo
contendere to any felony or misdemeanor (other than a minor traffic violation or
other minor infraction); (iii) engagement in any activity that you know or
should know could harm the business or reputation of the Company; (iv) failure
to adhere to the Company’s corporate codes, policies or procedures; (v) a breach
of any covenant in any employment agreement or any intellectual property
agreement, or a breach of any other provision of your employment agreement, in
either case if the breach is not cured to the Company’s satisfaction within a
reasonable period after you are provided with notice of the breach (no notice
and cure period is required if the breach cannot be cured), provided, however,
that the mere failure to achieve performance objectives shall not constitute
Cause; (vi) failure by you to perform your duties or follow management
direction, which failure is not cured to the Company’s satisfaction within a
reasonable period of time after a written demand for substantial performance is
delivered to you (no notice or cure period is required if the failure to perform
cannot be cured); or (vii) violation of any statutory, contractual or common law
duty or obligation to the Company, including without limitation, the duty of
loyalty.

 

(d)                                 For purposes of this Agreement, “Engage in
or Associate with” shall include, without limitation, engagement or association
as a sole proprietor, owner, employer, director, partner, principal, joint
venture, associate, employee, member, consultant, or contractor. The phrase also
shall include engagement or association as a shareholder or investor during the
course of your employment with IBM, and shall include beneficial ownership of 5%
or more of any class of outstanding stock of a Business Enterprise or competitor
of the Company following the termination of your employment with IBM.

 

(e)                                  For purposes of this Agreement, “IBM
Confidential Information” shall include, without limitation, the Company’s
formulae, patterns,

 

4

--------------------------------------------------------------------------------


 

compilations, programs, devices, methods, techniques, software, tools, systems,
and processes, the Company’s selling, manufacturing, servicing methods and
business techniques, implementation strategies, and information about any of the
foregoing, the Company’s training, service, and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information, client data, global strategic
plans, marketing plans, information about the Company’s management techniques
and management strategies, information regarding long-term business
opportunities, information regarding the development status of specific Company
products, assessments of the global competitive landscape of the industries in
which the Company competes, plans for acquisition or disposition of products or
companies or business units, expansion plans, financial status and plans,
compensation information, and personnel information.

 

(f)                                   For purposes of this Agreement, “G&TT”
shall mean the Growth and Transformation Team or any successor team or group
constituted by the Company from time to time.

 

(g)                                  For purposes of this Agreement, “Restricted
Area” shall mean any geographic area in the world in which you worked or for
which you had job responsibilities, including supervisory responsibilities,
during the last twelve (12) months of your employment with IBM. You acknowledge
that during your membership in the G&TT your job responsibilities with the
Company are global in scope.

 

3.                                      Acknowledgements.

 

You acknowledge that a mere agreement not to disclose, use, or rely on IBM
Confidential Information after your employment by IBM ends would be inadequate,
standing alone, to protect IBM’s legitimate business interests. You further
acknowledge that disclosure of, use of, or reliance on IBM Confidential
Information, whether or not intentional, is often difficult or impossible for
the Company to detect until it is too late to obtain any effective remedy. You
further

 

5

--------------------------------------------------------------------------------


 

acknowledge that the Company would suffer irreparable harm if you fail to comply
with Paragraph 1 or otherwise improperly disclose, use, or rely on IBM
Confidential Information. You acknowledge that the restrictions set forth in
Paragraph 1 are reasonable as to geography, scope and duration.

 

4.                                      Termination without Cause.

 

In the event that IBM terminates your employment without Cause, IBM may elect in
its sole discretion to offer to you severance payments (in an amount and on
terms that IBM will determine, and disclose to you, prior to your termination of
employment) in accordance with IBM’s regular payroll practices and subject to
all applicable foreign, federal, state and local withholdings or other taxes
that IBM may from time to time be required to withhold. In the event you agree
to such payments and without limiting the generality of the foregoing, IBM may
cease making such payments under this Paragraph 4 if IBM believes that you are
in breach of any of your obligations in this Agreement. Without prejudice to any
other remedies under this Agreement or under applicable law, IBM may also recoup
any payments made to you under this Paragraph 4 if you breach any of your
obligations under this Agreement.

 

5.                                      Injunctive Relief.

 

You agree that the Company would suffer irreparable harm if you were to breach,
or threaten to breach, any provision of this Agreement and that the Company
would by reason of such breach, or threatened breach, be entitled to injunctive
relief in a court of appropriate jurisdiction, without the need to post any
bond, and you further consent and stipulate to the entry of such injunctive
relief in such a court prohibiting you from breaching this Agreement. This
Paragraph 5 shall not, however, diminish the right of the Company to claim and
recover damages in addition to injunctive relief.

 

6

--------------------------------------------------------------------------------


 

6.                                      Membership on G&TT.

 

G&TT membership is reviewed annually.  To the extent you roll off of the G&TT
and you are not a member in the future, this Agreement remains in full force and
effect regardless of your membership status.

 

7.                                      Severability.

 

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Moreover, if any one or more of the provisions contained in this Agreement shall
be held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent allowed by applicable law. Furthermore, a
determination in any jurisdiction that this Agreement, in whole or in part, is
invalid or unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.

 

8.                                      Captions.

 

The captions in this Agreement are inserted for convenience and reference only
and shall in no way affect, define, limit or describe the scope, intent or
construction of any provision hereof.

 

9.                                      Waiver.

 

The failure of IBM to enforce any terms, provisions or covenants of this
Agreement shall not be construed as a waiver of the same or of the right of IBM
to enforce the same. Waiver by IBM of any breach or default by you (or by any
other employee or former employee of IBM) of any term or provision of this
Agreement (or any similar agreement between IBM and you or any other

 

7

--------------------------------------------------------------------------------


 

employee or former employee of IBM) shall not operate as a waiver of any other
breach or default.

 

10.                               Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon IBM, any
successor organization which shall succeed to IBM by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of IBM and any
assigns. You may not assign your obligations under this Agreement.

 

11.                               Disclosure of Existence of Covenants.

 

You agree that while employed by IBM and for two (2) years thereafter, you will
communicate the contents of this Agreement to any person, firm, association,
partnership, corporation or other entity which you intend to be employed by,
associated with or represent, prior to or at the time of accepting such
employment, association, or representation.

 

12.                               Notice to IBM of Prospective Position.

 

You agree that if, at any time during your employment or within twelve (12)
months following the termination of your employment with IBM, you are offered
and intend to accept a position with any person, firm, association, partnership,
corporation or other entity other than the Company, you will provide the Senior
Vice President of Human Resources for IBM Corporation with two weeks’ written
notice prior to accepting any such position. This two weeks’ written notice is
separate from any other notice obligations you may have under agreements with
IBM. If for any reason you cannot, despite using your best efforts, provide the
two weeks’ notice prior to accepting any such position, you agree that you will
provide two weeks’ notice prior to commencing that new position. You acknowledge
and agree that a two week notice period is appropriate and necessary to permit
IBM to determine whether, in its view, your proposed

 

8

--------------------------------------------------------------------------------


 

new position could lead to a violation of this Agreement, and you agree that you
will provide IBM with such information as IBM may request to allow IBM to
complete its assessment (except that you need not provide any information that
would constitute confidential or trade secret information of any entity other
than the Company). During the notice period required by this Section, IBM may
choose, in its sole discretion, to limit your duties in your position with IBM
and to restrict your access to IBM’s premises, systems, products, information,
and employees. IBM is committed to protect its trade secrets and other
confidential and proprietary information, and will take all necessary and
appropriate steps to do so.  Upon giving notice, you agree to cooperate with IBM
in good faith to insure that its trade secrets and other confidential and
proprietary information are not disclosed, either intentionally or
inadvertently.

 

13.                               No Oral Modification.

 

This Agreement may not be changed orally, but may be changed only in a writing
signed by the Employee and a duly authorized representative of IBM.

 

14.                               Entire Agreement.

 

Although this Agreement sets forth the entire understanding between the Employee
and IBM concerning the restrictive covenants herein, this Agreement does not
impair, diminish, restrict or waive any other restrictive covenant,
nondisclosure obligation or confidentiality obligation of the Employee to the
Company under any other agreement, policy, plan or program of the Company. The
Employee and IBM represent that, in executing this Agreement, the Employee and
IBM have not relied upon any representations or statements made, other than
those set forth herein, with regard to the subject matter, basis or effect of
this Agreement.

 

9

--------------------------------------------------------------------------------


 

15.                               Governing Law and Choice of Forum.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of law rules, except
with respect to application of this Agreement to California Employees, for whom
the choice of law rules in Section 6 of the Restatement (Second) of Conflict of
Laws shall apply. The parties agree that any action or proceeding with respect
to this Agreement shall be brought exclusively in the state and federal courts
sitting in New York County or Westchester County, New York. The parties agree to
the personal jurisdiction thereof, and irrevocably waive any objection to the
venue of such action, including any objection that the action has been brought
in an inconvenient forum.

 

 

 

 

 

(Employee Name) (Print)

 

 

 

 

 

 

 

(Employee Signature)

 

 

 

 

 

 

 

Employee Serial Number

 

 

 

 

 

 

 

Date

 

 

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

By:

 

 

Diane J. Gherson

 

Senior Vice President - Human Resources

 

 

10

--------------------------------------------------------------------------------
